DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This communication is in response to the amendment filed 10/22/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinheiro et al. “Pinheiro” US 2013/0188515 in view of Shaw US 2004/0158618 and further in view of James et al. “James” US 2013/0159387.

Regarding claims 19 and 26, Pinheiro teaches a method and a first service entity, comprising:
a processor; a transceiver operatively coupled to the processor; wherein, the transceiver is configured to receive a request message from a remote second service entity including requested service capability information (SCL1 sends a capability request to another SCL; Paragraph 129); and 
the processor configured to check whether the first entity can support any capability listed in the requested service capability information (this message queries the capabilities that SCL2 supports and the SCL2 sends a response with the functions SCL2 supports; Paragraph 129); and 
create an entry for the remote second service, wherein the entry includes a list of granted services determined from the checking of the requested service capability information and send a successful response based on the creating the entry (this procedure is the initial part of the registration; Paragraph 129.  Further, these SCL registrations create resource for the SCLs; Paragraphs 108 and 142.  This message queries the capabilities that SCL2 supports and the SCL2 sends a response with the functions SCL2 supports; Paragraph 129.  Thus one can see the entries would include a list of services granted because SCL2 supports them).
Pinheiro does not expressly disclose the services have a performance requirement associated with them and determining if the performance requirement is met; however, Shaw teaches a service request is received from a device which includes service requirements and the network then identifies services that are 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Pinheiro to include a performance requirement for the services as taught by Shaw.
	One would be motivated to make the modification such that services can be identified that are compatible with the terminal as taught by Shaw; Paragraph 85.
Pinheiro does not expressly disclose the RESTful architecture for M2M; however, James teaches using REST data service for catalog entries and requesting resources; Paragraph 2.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Pinheiro to include the use of RESTful architecture as taught by James.
	One would be motivated to make the modification such that users can request resources via the WWW and send multiple requests to a server via HTTP such that operations can be performed; James Paragraph 2.

Regarding claims 20 and 27, Pinheiro teaches the first and second service entities are network nodes (the entities can be devices, gateways, etc… Paragraph 108, see also Table 3 for various SCL entities).



Regarding claims 22 and 29, Pinheiro teaches the entry of the agreed services y (the requested service capability is granted; Paragraph 160-168).

Regarding claims 23 and 30, Pinheiro teaches the request message is part of registering the entities (this procedure of sending the request message is the initial part of the registration; Paragraph 129).

Regarding claims 24 and 31, Pinheiro teaches the first entity authenticates the second in response to the request message (registration procedure is used for authenticated devices; Paragraphs 108 and 137).

Regarding claims 25 and 32, Pinheiro teaches a successful response message is sent based on the checking (the request message queries the capabilities that SCL2 supports (checks) and the SCL2 sends a response with the functions SCL2 supports; Paragraph 129).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinheiro in view of Shaw.


receiving a request message from a remote second service entity including requested service capability information (SCL1 sends a capability request to another SCL; Paragraph 129); and 
checking whether the first entity can support any capability listed in the requested service capability information (this message queries the capabilities that SCL2 supports and the SCL2 sends a response with the functions SCL2 supports; Paragraph 129); and 
creating an entry for the remote second service, wherein the entry includes a list of granted services determined from the checking of the requested service capability information (this procedure is the initial part of the registration; Paragraph 129.  Further, these SCL registrations create resource for the SCLs; Paragraphs 108 and 142.  This message queries the capabilities that SCL2 supports and the SCL2 sends a response with the functions SCL2 supports; Paragraph 129.  Thus one can see the entries would include a list of services granted because SCL2 supports them).
Pinheiro does not expressly disclose the services have a performance requirement associated with them and determining if the performance requirement is met; however, Shaw teaches a service request is recewived from a device which includes service requirements and the network then identifies services that are compatible with the terminal; Paragraph 85, See also Figures 6 and 9.  The service requirements are the performance metrics that must be met; Paragraph 84.  Thus one can see that a request is sent including capability information and service requirement information which is used to determine what services are compatible with the terminal.

	One would be motivated to make the modification such that services can be identified that are compatible with the terminal as taught by Shaw; Paragraph 85.

Response to Arguments

 Applicant’s arguments with respect to claim(s) 19-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419